STRAUP, J.
(concurring).
I am of the same opinion. I also think that in other particulars the allegations of the complaint, and the evidence in respect thereto, relating to the terms of the contract, a performance by the plaintiff, and a breach of the defendant, are so uncertain and incomplete that the essentials of a contract between the parties, or a performance by the one and a breach of the other, cannot be ascertained. What in these particulars was uncertain and indefinite in the complaint was not aided, but bewildered, by the evidence. Ellis v. Newbrough et al., 6 N. M. 181, 27 Pac. 491.